Citation Nr: 1524837	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-32 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972, including service in the Republic of Vietnam from December 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for PTSD.

Although the Veteran initially characterized his psychiatric claim as one for service connection for PTSD and appealed that issue, medical evidence of record also reflects other diagnosed psychiatric disorders.  Accordingly, the Board has characterized the claim for a psychiatric disorder as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

The Veteran's PTSD with dysthymic disorder and adjustment disorder is related to fear of hostile military activity during military service in the Republic of Vietnam.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD with dysthymic disorder and adjustment disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a current PTSD disability due to constantly being under mortar attack from the enemy while in Vietnam.  

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The requirements to establish service connection for PTSD include medical evidence diagnosing the condition in accordance with the Diagnostic and Statistical Manual-IV (DSM-IV); a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If a stressor claimed by a veteran is related to his fear of hostile military activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  § 3.304(f)(3).

During an October 2011 VA examination, the Veteran reported symptoms of being jumpy, especially around loud noises, and difficulty sleeping since 1972 due to his service in Vietnam.  He described constant mortar fires and attacks resulting in injury to others, fire fights, and experiencing intense fear that his life was threatened.  The examiner indicated that the stressor was adequate to support a diagnosis of PTSD; however, following a mental status examination, the examiner explained that the DSM-IV diagnostic criteria for PTSD were not met because the Veteran did not report re-experiencing trauma and did not suffer from avoidance reactions.  Instead, the diagnosis was adjustment disorder related to the Veteran's military stressor.  

A May 2012 private psychiatric evaluation report from E. Hoeper, M.D., reflects that the Veteran endorsed many PTSD symptoms that he did not identify on VA examination in October 2011.  The diagnosis was PTSD, related to military stressors, and dysthymic disorder.  In October 2013 correspondence, Dr. Hoeper reported that he completed the evaluation using DSM-IV criteria.  

Here, the evidence reflects a current diagnosis of PTSD and adjustment disorder, credible evidence that the Veteran's claimed military stressors associated with fear of hostile military activity occurred, and competent medical evidence linking PTSD and adjustment disorder to the military stressors.  In addition, the Veteran is competent to relate his dysthymic disorder to his experiences in military service.

Therefore, with resolution of reasonable doubt in the Veteran's favor, the Board concludes that the competent and persuasive evidence of record establishes that the Veteran has a psychiatric disability as a result of his service in Vietnam.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304(f)(3) (2014).  Accordingly, service connection is warranted.


ORDER

Service connection for PTSD with dysthymic disorder and adjustment disorder is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


